Citation Nr: 0821616	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1951 
to November 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

In a January 2008 statement, the veteran raised a claim to 
reopen a claim for entitlement to service connection for a 
back disorder.  This issue is referred to the RO for action 
deemed appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

By a December 2007 Board remand, the RO was instructed to 
provide the veteran with an examination to determine the 
existence and etiology of any bilateral hearing loss and 
tinnitus.  The remand instructed the examiner to provide, in 
numbers, the findings of puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, provide the puretone threshold 
average, and provide the rationale for any opinion expressed 
regarding the etiology of bilateral hearing loss and 
tinnitus.  Although a February 2008 VA audiological 
examination was provided, the examiner stated that no 
diagnosis or etiological opinion could be given because the 
audiological tests results were inconsistent, but did not 
provide an explanation for the inconsistency.  The VA 
examiner also did not provide any puretone threshold values 
for either the right or left ear, again citing, but not 
explaining, the inconsistent test results.  Accordingly, 
remand is required for compliance with the December 2007 
Board remand.  Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that RO compliance with a remand is not 
discretionary and where the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required).


Accordingly, the case is remanded for the following action:

1.  The RO must request that the private 
audiologist provide numerical values for 
puretone decibel loss, as charted in the 
September 2004 audiogram.  If, after 
making reasonable efforts to obtain such 
findings and/or records, the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain, (b) briefly explain the 
efforts that the RO made to obtain those 
records, and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the RO must also provide 
the veteran with the appropriate VA 
examination to determine the current 
existence and etiology of any bilateral 
hearing loss and tinnitus found.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
If such findings cannot be obtained or 
reported, to include as due to an 
inconsistency in findings, the examiner 
must provide an explanatory statement 
regarding the absence of findings or 
inconsistency of test results.  After a 
review of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion, in light of the 
service and post service evidence of 
record, as to whether any current 
bilateral hearing loss or tinnitus is 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner is reminded that 
VA law and regulation does not preclude 
service connection for post- service 
hearing loss or tinnitus where hearing was 
within normal limits at the time of 
separation from service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall, 11 Vet. App. at 268.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



